Citation Nr: 0509089	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
patellar chondromalacia, from January 2, 2001 to October 14, 
2004.

2.  Entitlement to a rating in excess of 10 percent for right 
patellar chondromalacia, from October 15, 2004, forward.

3.  Entitlement to an initial compensable rating for left 
patellar chondromalacia, from January 2, 2001 to October 14, 
2004.

4.  Entitlement to a rating in excess of 10 percent for left 
patellar chondromalacia, from October 15, 2004, forward.

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

6.  Entitlement to an initial compensable rating for 
residuals of umbilical and bilateral inguinal hernia repairs.

7.  Entitlement to service connection for epididymitis and 
hemorrhoids.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted entitlement to service 
connection for patellar chondromalacia in both knees and 
assigned noncompensable evaluations; granted entitlement to 
service connection for back strain with radiculopathy and 
assigned a noncompensable evaluation; granted entitlement to 
service connection for umbilical and bilateral inguinal 
hernia repairs and assigned a noncompensable evaluation; and 
denied entitlement to service connection for epididymitis, 
bilateral hearing loss, vertigo, and asthma.

In February 2004, the Board remanded the case for additional 
development and due process concerns.  In November 2004, the 
RO assigned a rating of 10 percent for each knee, effective 
October 15, 2004.

The issue of entitlement to an initial compensable rating for 
residuals of umbilical and bilateral inguinal hernia repairs 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Since the initial grant of service connection, the 
veteran's knee disabilities, despite a significant range of 
motion, cause pain and affect locomotion and weight-bearing.

3.  Since the initial grant of service connection, the 
veteran's lumbosacral strain, after factoring pain on use, 
has caused no more than a slight limitation of motion.

4.  The veteran's service-connected knee and back 
disabilities do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

5.  The veteran does not currently suffer from vertigo, 
hearing loss, epididymitis, hemorrhoids, or a respiratory 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not 
higher, for chondromalacia patella of the right knee have 
been met, from January 2, 2001 to October 14, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee, from October 15, 
2004, forward, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2004).

3.  The criteria for an initial 10 percent rating, but not 
higher, for chondromalacia patella of the left knee have been 
met, from January 2, 2001 to October 14, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2004).

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee, from October 15, 
2004, forward, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2004).

5.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004).

6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's knee and back 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).

7.  The criteria for service connection for a vertigo, a 
respiratory disorder, hearing loss, epididymitis, and 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a March 2004 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his claims for service connection and higher 
ratings (i.e., relevant treatment records or evaluations for 
his knees and back since August 2000) and of his and VA's 
respective duties, and was asked to submit any evidence in 
his possession that pertained to his claims to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).    Under the 
facts of this case, discussed below, "the record has been 
fully developed."  Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's service medical 
records and the reports from VA examinations conducted in 
August 2000 and October 2004.  Despite several requests, the 
veteran has not identified any pertinent, outstanding post-
service evidence.  Most recently, he did not respond to the 
RO's March 2004 development letter.

The August 2000 VA examination did not address vertigo, and 
the October 2004 examinations did not address any of the 
disabilities claimed on appeal as service connected.  VA 
examination, however, is not indicated for these issues 
because the evidentiary record does not contain competent 
evidence that the veteran currently suffers from these 
disabilities or persistent or recurrent symptoms of such 
disabilities.  See 38 C.F.R. § 3.159(c)(4)(A); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The appeals being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Knees

Because chondromalacia patella does not have its own rating 
criteria pursuant to VA regulations, the RO has most recently 
evaluated the veteran's knees under the diagnostic criteria 
for limitation of motion, a closely related disability.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent. 38 C.F.R. § 4.71a, DC 5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, DC 5261.

The August 2000 medical examiner indicated a normal range of 
motion of the knees.  The October 2004 examiner documented 
extension limited to zero degrees bilaterally, but flexion 
was limited, by pain, to 100 degrees bilaterally.  These 
findings clearly do not warrant a compensable rating under 
the criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, DC 5260, 5261.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.  In this 
case, however, as set forth above, none of the medical 
evidence shows that the veteran's knee flexion or extension 
is limited to the extent necessary to meet the criteria for 
separate compensable ratings.  38 C.F.R. § 4.71, Plate II, 
DCs 5260, 5261.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the August 
2000 VA examiner discussed functional limitations by noting 
the veteran should eliminate running, marching, and hiking to 
prevent overuse and subsequent pain.  The veteran gave a 
history of pain on use, particularly for the right knee.  At 
the October 2004 examination, he walked with a limp and 
reported flare-ups from strenuous activity.  Applying the 
DeLuca provisions, an initial 10 percent rating is warranted 
for each knee, from January 2, 2001 to October 14, 2004.  
However, to assign two, separate compensable ratings for each 
knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

There are other DCs that potentially relate to impairment of 
the knee, and the veteran is entitled to be rated under the 
DC that allows the highest possible evaluation for the 
clinical findings shown on objective examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 
5256.  When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5258. 

In this case, however, there is no objective medical evidence 
of a dislocated semilunar cartilage, with effusion, or 
locking.  There is also no indication of ankylosis in the 
evidence of record.  Thus, the Board finds that higher 
ratings are not warranted under DCs 5256 and 5258.

DC 5257 pertains to "other impairment of the knee."  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Here, the record contains no objective evidence of 
instability or subluxation of either knee.  In August 2000, 
Drawer test was negative.  The October 2004 examiner 
specifically indicated no evidence of dislocations or 
instability.  Therefore, a higher rating is not warranted 
under DC 5257. 

Finally, as there is no X-ray evidence of arthritis, and no 
objective evidence of additional disability due to 
instability or subluxation, it is clear that separate ratings 
are not warranted.  See VAOPGCPREC 23-97; 9-98.  X-rays of 
the knees in August 2000 revealed evidence of only patellar 
chondromalcia.  There were no findings of arthritis. 

In summary, the DeLuca factors allow for a 10 percent rating 
for each knee, and a higher rating is not warranted for 
either knee at any time thereafter.


Lumbosacral strain

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 26, 2003, lumbosacral strain was evaluated 
as follows:  Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, 40 percent.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent.  With characteristic pain on 
motion, 10 percent.  With slight subjective symptoms only, 0 
percent.  38 C.F.R. § 4.71a, DC 5295.

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as follows:  slight limitation, 10 
percent; moderate limitation, 20 percent; severe limitation, 
40 percent.  38 C.F.R. § 4.71a, DC 5292.

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating lumbosacral strain.  Under the new general rating 
formula for diseases and injuries of the spine, (For DCs 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. 

Under the general rating formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  See 68 Fed. Reg. 51454 
(August 27, 2003).

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling.  Under either the old or new criteria set 
forth above, the evidence does not establish a higher rating.  
At the August 2000 examination, the veteran reported some 
decreased range of low back motion secondary to stiffness.  
The examiner indicated range of motion was normal, such as 
flexion to 95 degrees and extension to 35 degrees.  The 
October 2004 examiner noted forward flexion to 85 degrees out 
of 90 degrees and extension to 10 degrees out of 30 degrees.  
Both examiners reported normal gait and found no evidence of 
spasms.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, both examiners 
indicated that the findings on range of motion testing 
established movement to the point of pain, and the other 
DeLuca factors were absent. 

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.

There are only three potentially pertinent DCs that would 
provide a higher rating under the previous criteria, and the 
evidence does not support a higher rating under these DCs.  
The examination reports contain no findings of ankylosis or 
vertebral fracture.  See 38 C.F.R. § 4.71a, DC 5285, 5286, 
5298.  Finally, as there is no objective evidence of 
arthritis or intervertebral disc disease, the corresponding 
DCs for those disorders are inappropriate in this case.

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations without violating the rule 
against pyramiding.  In this case, however, the evidence of 
record shows that the range of motion of the veteran's lumbar 
spine is no more than slight, with no additional finding of 
functional loss.  While the veteran complained of 
radiculopathy at the August 2000 examination, no numbness or 
tingling was reported and neurological examination was normal 
at that time.  The October 2004 examiner essentially 
documents that the only functional loss involves the pain on 
motion discussed above.  Given these findings, the Board 
finds that there is no actual neurological impairment 
associated with the veteran's service-connected lumbar spine 
disability.

In summary, the evidence establishes no more than a slight 
limitation of motion of the lumbar spine, consistent with the 
currently assigned 10 percent initial rating, and a higher 
rating is not warranted at any time thereafter, even after 
considering the pertinent regulatory changes in the rating 
criteria.

Extraschedular consideration

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his knee and back 
disabilities, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of these service-connected disabilities.  In October 
2004, the veteran reported that he worked at a desk job as a 
supervisor, and only missed two days of work in the past year 
because of his service-connected disabilities.  In the 
absence of evidence presenting such exceptional 
circumstances, the claims are not referred for consideration 
of an extraschedular rating; his disabilities are 
appropriately rated under the schedular criteria.


III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  As noted above, the veteran has not 
identified any post-service medical evidence pertinent to the 
claim.  There is entirely no competent evidence addressing 
post-service vertigo.  The only competent evidence of record 
addressing the other three claimed disabilities is the August 
2000 QTC Medical Services examination report, which was 
actually conducted several months prior to service 
separation, and the findings from that examination do not 
demonstrate that the veteran currently suffers from a 
respiratory disorder, hearing loss, epididymitis. or 
hemorrhoids.  

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).  Audiometric testing at the August 2000 examination 
revealed no left ear puretone thresholds greater than 25 
decibels and only one right ear puretone threshold greater 
than 25.  Speech recognition was 100 percent bilaterally.  
Although hearing loss was diagnosed, it does not meet VA's 
definition of impaired hearing.

Regarding a respiratory disability, the August 2000 examiner 
noted the veteran gave a history asthma, but objective 
findings were negative.  Pulmonary function tests were 
negative.  A chest X-ray revealed calcified granulomatous 
complex but was otherwise normal.  The examiner also 
mentioned that the veteran's previous lung function studies 
were also normal.

Regarding epididymitis and hemorrhoids, the August 2000 
examiner stated the veteran gave a history of epididymitis, 
but objective findings were negative.  Rectal examination 
found no visible hemorrhoids. 

In the absence of competent evidence of the claimed 
disabilities, the claims must be denied.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  A development letter to the veteran 
specifically requested information and/or evidence 
establishing his current disabilities, but he submitted no 
such evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  The preponderance is 
against the veteran's claims, and they must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial 10 percent rating, but not higher, 
for right patellar chondromalacia is granted, from January 2, 
2001 to October 14, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right 
patellar chondromalacia, from October 15, 2004, forward, is 
denied.

Entitlement to an initial 10 rating, but not higher, for left 
patellar chondromalacia is granted, from January 2, 2001 to 
October 14, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for left 
patellar chondromalacia, from October 15, 2004, forward, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain is denied.

Entitlement to service connection for epididymitis, 
hemorrhoids, bilateral hearing loss, vertigo, and a 
respiratory disorder is denied.


REMAND

In February 2004, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand the claim for 
entitlement to an initial compensable rating for residuals of 
umbilical and bilateral inguinal hernia repairs.  In essence, 
the Board finds that the RO has not substantially complied 
with the directives of the previous remand.  A Board remand 
confers upon the veteran the right to compliance with the 
remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

The prior remand specifically noted the veteran's contentions 
in January 2004 that, in accord with Esteban v. Brown, 6 Vet. 
App. 259 (1994), he should be assigned separate ratings for 
residual scarring from his service-connected umbilical and 
bilateral inguinal hernia repairs.  As a result, the RO was 
instructed to readjudicate the claim with consideration of 
whether separate ratings for the residual scarring of the 
umbilical and inguinal hernia repairs should be awarded in 
accord with Esteban v. Brown, 6 Vet. App. 259 (1994).  This 
was not accomplished.  

Accordingly, the case is REMANDED for the following:  

1.  Readjudicate the claim for entitlement 
to an initial compensable rating for 
residuals of umbilical and bilateral 
inguinal hernia repairs, with 
consideration of whether separate ratings 
for residual scarring should be awarded in 
accord with Esteban v. Brown, 6 Vet. App. 
259 (1994), as well as the old and revised 
versions of the skin regulations.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  

2.  If the decision remain adverse to the 
veteran, furnish him and his 
representative a supplemental statement of 
the case (SSOC) and afford a reasonable 
period of time within which to respond 
thereto.  The SSOC should cite the old and 
revised versions of the skin regulations.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


